Exhibit 10.7
EMPLOYMENT AGREEMENT
          THIS AGREEMENT is made as of the July 24, 2007
B E T W E E N:
COREL INC
(the “Corporation”)
- and -
JEFF HASTINGS
(the “Executive”)
RECITAL:
          The Corporation and the Executive wish to enter into this Agreement to
set out the rights and obligations of each of them respecting the Executive’s
employment with the Corporation.
          NOW THEREFORE in consideration of the mutual covenants and agreements
contained in this Agreement and other good and valuable consideration (the
receipt and sufficiency of which are hereby acknowledged), the Corporation and
the Executive agree as follows:
1 Definitions
In this Agreement,

  1.1   “Agreement” means this agreement as it may be amended from time to time;
    1.2   “Affiliate” has the meaning attributed to such term in the Business
Corporations Act (Ontario) as the same may be amended from time to time and any
successor legislation thereto, and includes an Associate;     1.3   “Associate”
has the meaning attributed to such term in the Business Corporations Act
(Ontario) as the same may be amended from time to time and any successor
legislation thereto;     1.4   “Benefits” has the meaning set out in section 6;
    1.5   “Board” means the Board of Directors of Corel Corporation



 



--------------------------------------------------------------------------------



 



  1.6   “Business” means the development, marketing or sale of computer software
for office productivity, graphics, or digital media, or any other software which
the Corporation may be involved in developing, marketing, or selling during the
term of this Agreement;     1.7   “Commencement Date” means August 10, 2007;    
1.8   “Confidential Information” means all information, intellectual property
(including trade secrets) and facts relating to, used or proposed to be used in
the Business of the Corporation and its Affiliates, acquired by the Executive
during any period in which the Executive was affiliated with the Corporation in
the capacity of an employee, director or shareholder which is confidential based
upon its nature or the circumstances surrounding its disclosure, and includes,
without limiting the generality of the foregoing, information:

  a)   relating to the Corporation’s or an Affiliate’s products and services or
to the Corporation’s or a Affiliate’s research and development projects or
plans;     b)   relating to the Corporation’s or an Affiliate’s trade secrets,
technology, patentable and unpatentable inventions, discoveries, processes, test
procedures and results, records, specifications, data, formulations, know-how,
samples, specimens, manufacturing processes and regulatory information;     c)  
relating to the Corporation’s or an Affiliate’s business policies, strategies,
operations, finances, plans or opportunities, including the identity of, or
particulars about, the Corporation’s or an Affiliate’s clients or suppliers;

  1.9   “Change of Control”

  a)   means any transaction or series of transactions, whether by way of
consolidation, amalgamation, merger, reorganization or plan of amalgamation
involving Corel Corporation, into any other person (other than an Affiliate of
the Corporation or Vector);     b)   any transfer, conveyance, sale, lease,
exchange or otherwise of all or substantially all of the assets of Corel
Corporation, to any other person (other than Vector); and



 



--------------------------------------------------------------------------------



 



  c)   the lawful acquisition by any person, or by a group of persons acting
jointly or in concert, of that number of voting shares of Corel Corporation,
which is 35% or more of the total voting shares issued and outstanding
immediately after such acquisition, unless Vector continues to hold a number of
voting shares which represents a greater percentage than the first-mentioned
person or group of persons.

Provided that shares of Corel Corporation acquired through a public offering
shall be deemed to not result in a Change of Control.

  1.10   “Date of Termination” has the meaning set out in section 7.1 of this
Agreement;     1.11   “Disability” means the mental or physical state of the
Executive such that:

  a)   subject to applicable human rights legislation, due to illness, disease,
mental or physical disability or similar cause, the Executive cannot
substantially perform his duties as an employee, officer or director of the
Corporation or any of its Subsidiaries, as applicable;     b)   a court of
competent jurisdiction has declared the Executive to be mentally incompetent or
incompetent to manage his affairs;     c)   the Executive is eligible for, has
applied for, and has been accepted for long-term disability benefits under the
Corporation’s long-term disability plan; or     d)   an attorney pursuant to a
continuing power of attorney for personal care or similar instrument is
appointed to manage the affairs of the individual due to the Executive’s mental
incompetence;

  1.12   “Just Cause” means:

  a)   theft, fraud, dishonesty or willful misconduct by the Executive in
connection with the executive’s duties or involving the property, business or
affairs of the Corporation, or the carrying out of the Executive’s duties;    
b)   the significant breach by the Executive in any material respect of the
Executive’s employment agreement; or     c)   any other conduct that would be
determined by the courts of California to constitute gross misconduct.

 



--------------------------------------------------------------------------------



 



      Anything herein to the contrary notwithstanding, Executive’s employment
shall not be terminated for “Just Cause” above unless written notice stating the
basis for the termination is provided to Executive, Executive is given thirty
(30) days after receipt of such notice to cure the neglect or conduct that is
the basis of such claim (but only with respect to curable actions or failures to
act), and Executive has an opportunity to be heard before the full Board of
Directors, and, after such hearing, there is a majority vote of the non-employee
directors of the Corporation to terminate Executive for Just Cause.     1.13  
“Good Reason” means any of the following, unless consented to by the Executive:

  a)   any material reduction in the Executive’s annual base salary, benefits or
perquisites;     b)   any material reduction in the Executive’s ability to earn
incentive compensation. A material reduction shall include any unreasonable
change to targets and goals within any fiscal year or from year to year but
shall exclude a reduction caused by the failure of the Corporation of the
Executive to meet incentive compensation targets or goals; or     c)   any
material reduction or material adverse change in Executive’s title, the nature
or scope of the authorities, power, functions, responsibilities or duties of the
executive;     d)   any breach by the Corporation of any of it’s obligations
under this agreement.     e)   a relocation of Executive’s principal place of
employment more than thirty-five (35) miles from its current location;     f)  
the failure of any successor-in-interest to assume all of the obligations of the
Corporation under this Agreement; or     g)   the assignment of duties that are
substantially inconsistent with Executive’s training, education, professional
experience and the job for which he was initially hired hereunder.

  1.14   “Salary” has the meaning set out in section 3(a).     1.15   “Vector”
means any entity or fund Affiliated with, or managed directly or indirectly by,
Vector Capital Corporation or its Affiliates, or any other entity controlled,
directly or indirectly, by such entities or funds



 



--------------------------------------------------------------------------------



 



2 Employment of the Executive

  2.1   The Corporation shall employ the Executive in the position of President
and General Manager, Digital Media, of the Corporation for an indefinite period,
subject to termination pursuant to section 7;     2.2   While employed by the
Corporation:

  i.   The Executive shall report to the Chief Executive Officer of Corel
Corporation and shall perform such duties, have such responsibilities and
exercise such powers and authorities as are assigned to him by the Chief
Executive Officer from time to time; and     ii.   The Executive shall devote
substantially all of his business time, attention and ability to the Business;  
  iii.   The Executive shall work out of the Fremont, California office, however
Executive acknowledges that he will be required to spend at least 50% of his
business time traveling to attend to running the business.

3 Remuneration
          Commencing and effective as of the Commencement Date, the remuneration
of the Executive for services hereunder shall be as follows:

  3.1   The Executive shall receive an annual gross salary (before deduction for
income taxes and other required deductions) of USD $300,000, which shall be
reviewed periodically and which may be increased (but not decreased without the
prior written consent of the Executive) at the discretion of the Board (the
“Salary”), payable in accordance with the policy of the Corporation for payments
of salary to senior management.     3.2   The Executive shall also be eligible
for an incentive bonus of USD $300,000 (subject to statutory withholdings and
deductions), at target. The incentive bonus shall be paid based upon the
successful realization of objectives set on a periodic basis by the Corporation
in consultation with the Executive. All payments will be made by bank credit
transfer. Subject to section 8, payment of the incentive bonus for fiscal year
2007 will be paid on a pro rata basis for the period of actual employment in the
fiscal year and with all targets deemed to have been attained at the 100% level.
    3.3   The Executive shall be eligible to participate in the Corporation’s
equity incentive plan. The Executive hereby acknowledges that the granting of

 



--------------------------------------------------------------------------------



 



      options or other equity incentives is made only to full time employees;
solely at the Corporation’s discretion and that any such grant shall be subject
to the terms and conditions of the grant and of the plan in effect, from time to
time. Without limiting the foregoing, nothing in this Agreement shall in any way
alter the terms and conditions of any grant or of the plan. At the first
scheduled Compensation Committee meeting following Executives’ first day of
employment, the Corporation shall recommend for approval a grant of 150,000
stock options which would vest according to the Corporation’s normal vesting
schedule with 25% vesting on the one year anniversary date and remaining vesting
quarterly thereafter. In addition, the Corporation will also recommend for
approval a grant of 50,000 Restricted Share Units (“RSUs”) to be vested during
the term of Executive’s employment such that 12,500 of the RSUs shall vest on
the six (6) month anniversary date of the grant and the remaining 37,500 RSUs
shall vest in increments of 6,250 at the end of each calendar quarter
thereafter.

  3.4   The Executive shall be entitled to participate in benefits as are
enjoyed from time to time generally by its executives or its employees in
accordance with the established practices and policies of the Corporation as the
Corporation may in its absolute discretion create from time to time. In this
regard, the Executive acknowledges having received a description of the benefits
in force as of the date hereof.

4 Expenses
          The Corporation shall reimburse the Executive for all reasonable
out-of-pocket expenses incurred by the Executive while employed by the
Corporation in the performance of his duties under this Agreement (including
attendance at industry, financing and other conferences relevant to the
Executive’s performance of his duties hereunder), in accordance with the
Corporation’s policy for reimbursement of expenses, upon presentation of
receipts or such other supporting documentation as the Corporation may
reasonably require.
5 Vacation
          The Executive shall be entitled while employed by the Corporation to
4 weeks vacation with pay per year, in accordance with its normal practices.
Vacation shall be taken by the Executive at such time as may be reasonably
acceptable to the Corporation having regard to its operations.

 



--------------------------------------------------------------------------------



 



6 Benefits
          While the Executive is employed by the Corporation, the Corporation
shall provide to the Executive the benefits made generally available to its
executives or its employees (the “Benefits”). The Benefits shall be provided in
accordance with and subject to the terms and conditions of the applicable fund,
plan or arrangement relating thereto in effect from time to time.
7 Termination

  7.1   The employment of the Executive shall terminate or be terminable:

  a)   by retirement or resignation on not less than 1 months written notice, of
the Executive;     b)   by the Corporation at any time on written notice to the
Executive for Just Cause;     c)   by the Corporation or the Executive at any
time on written notice because of the occurrence of Disability;     d)  
automatically upon the death of the Executive;     e)   by the Corporation at
any time on written notice without Just Cause; or     f)   by the Executive on
written notice for Good Reason

8 Payments on Termination of Employment
8.1 If the employment of the Executive is terminated for retirement or
resignation, pursuant to section 7.1 (a), the Executive will receive payment for
Salary, earned but unpaid incentive bonus, and accrued but unused vacation owing
on the Date of Termination.
8.2 If the employment of the Executive is terminated for Just Cause, pursuant to
section 7.1 (b), the Executive will receive payment for Salary and accrued but
unused vacation owing on the Date of Termination.
8.3 If the employment of the Executive is terminated at any time by the
Corporation for Disability pursuant to section 7.1(c), by the death of the
Executive pursuant to section 7.1(d), by the Executive without Just Cause
pursuant to section 7.1(e), or by the Executive for Good Reason pursuant to
section 7.1(f), the following provisions shall apply conditional on the
Executive (or the Executive’s legal representative in the case of termination by
reason of death) providing a mutual full and final release to the Corporation in
the form attached hereto as Schedule A:

 



--------------------------------------------------------------------------------



 



  a)   The Corporation shall pay to the Executive, immediately following the
Date of Termination, if not already paid, the Executive’s Salary and earned but
unpaid incentive bonus, and accrued but unused vacation owing at the Date of
Termination;     b)   The Corporation shall pay to the Executive forthwith
following the Date of Termination, a lump sum payment equivalent (less deduction
for income taxes and other required deductions) to twelve (12) month’s Salary.  
  c)   The Executive shall continue to receive health benefits for a period of
twelve (12) months following the Date of Termination, to the extent the
Corporation is permitted by the terms of the relevant benefit plan(s) to provide
such health benefits and, to the extent the Corporation is not so permitted, the
Corporation shall make a payment equal to the cost to the Corporation of such
benefits for said period;     d)   The Corporation shall reimburse expenses
incurred by the Executive on or prior to the Date of Termination for which the
Executive would be entitled to reimbursement but for the termination of his
employment hereunder;     e)   The vesting of the Executive’s RSUs referred to
in 3.3 above shall accelerate, if required, such that all such RSUs shall be
fully vested upon the Date of Termination; and     f)   The Executive shall
receive an additional twelve (12) months of accelerated vesting of any
outstanding equity awards and all vested stock options shall be exercisable for
twelve (12) months from the Date of Termination.

8.4 In the event the Executive is terminated by the Corporation without Just
Cause within twelve (12) months following a Change of Control or the Executive
terminates his employment for Good Reason within twelve (12) months following a
Change of Control, then in either case, in addition to receiving the payments
and benefits referred to in section 8.3, conditional on the Executive providing
a full and final release to the Corporation in the form attached hereto as
Schedule A, the vesting of the Executive’s stock options referred to in 3.3
above shall accelerate, to the extent required, such that effective upon the
Date of Termination at least 50% of the options previously granted to the
Executive shall become fully vested; and exercisable for twelve (12) months from
the Date of Termination.
8.5 The Executive is not obligated to mitigate his damages or to seek
alternative employment. The payments refereed to in section 8.3 (b) shall not be
reduced if the Executive obtains alternate employment following termination.

 



--------------------------------------------------------------------------------



 



8.6 The Executive acknowledges and agrees that the provisions of this section 8
are in satisfaction of and substitution for any and all statutory and common law
rights, including without limitation, any right to reasonable notice of
termination or any incentive bonus related to any partially completed fiscal
year as tat the Date of Termination or thereafter.
9 Resignation as a Director and Officer
               On the Executive ceasing to be an employee of the Corporation for
any reason, the Executive shall forthwith resign as a director and officer of
the Corporation and all of its Affiliates (unless such position is established
through a shareholder agreement or other contractual right).
10 D & O Indemnification and Insurance
               The Executive shall be indemnified by the Corporation in his role
as an officer thereof for all actions taken in the attempted performance in good
faith of Executive’s duties to the full extent permitted at law.  The
Corporation shall maintain appropriate Directors & Officers Insurance during the
term of Executive’s employment and for three (3) years following the Date of
Termination.    
11 Non-Solicitation

  11.1   The Executive shall not, during his employment and for the period
ending twelve (12) months after the Date of Termination, directly or indirectly
induce or solicit or attempt to induce:

  (i)   any employee of the Corporation of any of its Affiliates as of the date
of Termination to leave his or her employment; or     (ii)   any customer of the
Corporation of any of its Affiliates as of the Date of Termination to cease
doing business with the Corporation or any of its Affiliates and/or to purchase
products or services from any other party which products or services compete
with the products and services of the Corporation.

11.2 The Executive shall not, during his employment, directly or indirectly in
any manner whatsoever including either individually, or in partnership, jointly
or in conjunction with any other person, or as principal, agent, owner,
consultant, contractor, executive, officer, director, advisor or shareholder:

  a)   be engaged in any Competing Entity (as defined below);

 



--------------------------------------------------------------------------------



 



  b)   have any financial or other interest (including an interest by way of
royalty or compensation arrangements) inor in respect of the business of any
Competing Entity; or

  c)   advise, render or provide services to, lend money to or guarantee the
debts or obligations of any Competing Entity.

For the purposes of this Agreement, a Competing Entity are defined as Microsoft;
Adobe, Google, Yahoo, Sun; Sony, Sigmaflow; ACD Systems; Autodesk; Quark,
Pinnacle, Sonic, Nero, Cyberlink, Avid, Muvee, and Magix or any of their
successors, and, on notice to the Executive, other entities that the Corporation
may add to this definition, from time to time before termination of the
Executive’s employment, acting in good faith, whose business consists of
developing or marketing word processing, spreadsheet, presentation, process
management, flowcharting, digital imaging or graphics software which the
Corporation determines is in competition with its business.
Nothing in this Agreement shall prevent the Executive from owning not more than
5% of any class of securities of an entity, the securities of which are listed
on a recognized stock exchange or traded in the over the counter market in
Canada which carries on a business which is the same as or which competes with
the business of the Corporation or any of its Affiliates;
12 Confidentiality
12.1 The Executive agrees that all Confidential Information is the property of
the Corporation or its Affiliates and that he shall keep the Confidential
Information secret and confidential and shall not use (other than in connection
with his employment with the Corporation or any of its Affiliates) or disclose
to any person, directly or indirectly, any Confidential Information at any time
hereafter, provided, however, that nothing in this section shall preclude the
Executive from disclosing or using Confidential Information if:

  a)   the Confidential Information is available to the public or in the public
domain at the time of such disclosure or use, without breach of this Agreement;
    b)   disclosure is required to be made by any law, regulation, governmental
body, or authority or by court order; or     c)   disclosure is made to a court
or other governmental regulatory or arbitral body which is determining the
rights of the parties under this Agreement;

12.2 The Executive acknowledges and agrees to return to the Corporation or
destroy upon the Corporation’s request, upon the termination of his employment
under this Agreement, all records, books, samples, paper, notes or other

 



--------------------------------------------------------------------------------



 



documents or assets belonging to the Corporation or any Affiliate or relating to
their business and to return or destroy upon the Corporation’s request, any
written Confidential Information;
12.3 The Executive further acknowledges and agrees that the obligations under
this section 12 shall exist and continue in full force and effect
notwithstanding any breach or repudiation, or alleged breach or repudiation, of
or termination of this Agreement by the Corporation;
12.4 For greater certainty, the Corporation acknowledges that this section 12 is
not intended to apply to the skill, expertise, know-how and experience of the
Executive gained in the performance of his employment or with respect to any
skill, expertise, know-how and experience the Executive obtained prior to or
outside his employment or directorship duties with the Corporation.
13 Intellectual Property
               The Executive hereby assigns the Corporation his entire right,
title and interest in any invention, work or formula, whether patentable or not
or copyrightable or not, which is conceived or made solely by the Executive or
jointly by the Executive and any other person or persons during the Executive’s
employment and which relates in any manner to the Business, research or other
activities of the Corporation or which results from any task assigned to or
performed by the Executive on behalf of the Corporation. The Executive covenants
and agrees that (i) he shall promptly disclose to the Corporation any invention
or work covered by this paragraph, (ii) if requested by the Corporation, he
shall promptly execute a specific assignment of title to the Corporation for
such invention or work, and (iii) he shall take all reasonable actions necessary
to assist the Corporation, at the Corporation’s expense, to secure patent or
copyright protection in the United States, Canada and in foreign countries.
14 Remedies
               The Executive acknowledges that a breach or threatened breach by
the Executive of any provision of any of sections 11, 12 or 13 of this Agreement
shall result in the Corporation and/or its Affiliates suffering irreparable harm
which cannot be calculated or fully or adequately compensated by the recovery of
damages alone. Accordingly, the Executive agrees that the Corporation and/or its
Affiliates shall be entitled to (and the Executive shall not argue or take a
position that the Corporation or any Affiliate shall not suffer irreparable
harm) interim, interlocutory and permanent injunctive relief, specific
performance and other equitable remedies, in addition to any other relief to
which the Corporation and/or its Affiliates may become entitled.
15 Notice
               Any notice or other communication required or permitted to be
given hereunder shall be in writing and shall be given by facsimile or other
means of

 



--------------------------------------------------------------------------------



 



electronic communication or by delivery by hand as hereinafter provided. Any
such notice or other communication, if mailed by registered mail, shall be
deemed to have been received on the day such mail is delivered by the post
office, or if sent by facsimile or other means of electronic communication,
shall be deemed to have been received on the business day following the sending,
or if delivered by hand shall be deemed to have been received at the time it is
delivered to the applicable address noted below either to the individual
designated below or to an individual at such address having apparent authority
to accept deliveries on behalf of the addressee. Notice of change of address
shall also be governed by this section. In the event of a general discontinuance
of postal service due to strike, lock-out or otherwise, notices or other
communications shall be delivered by hand or sent by facsimile or other means of
electronic communication and shall be deemed to have been received in accordance
with this section. Notices and other communications shall be addressed as
follows:
if to the Executive:
Jeff Hastings
754 Jordan Ave.,
Los Altos, CA  94022
if to the Corporation:
Corel Inc, c/o Corel Corporation
1600 Carling Avenue
Ottawa, Ontario K1Z 8R7

Attention: General Counsel
Telecopier No: (613) 725-2691
16 Assignment
               This Agreement shall be assignable by the Corporation but shall
not be assignable by the Executive.
17 Invalidity of Provisions
               Each of the provisions contained in this Agreement is distinct
and severable and a declaration of invalidity or unenforceability of any such
provision by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof.
18 Entire Agreement
               This Agreement constitutes the entire agreement between the
parties pertaining to the subject matter of this Agreement. There are no
warranties, representations or agreements between the parties in connection with
the subject matter of this Agreement except as specifically set forth or
referred to in this Agreement. No

 



--------------------------------------------------------------------------------



 



reliance is placed on any representation, opinion, advice or assertion of fact
made by the Corporation or its directors, officers and agents to the Executive
except to the extent that the same has been reduced to writing and included as a
term of this Agreement. Accordingly, there shall be no liability, either in tort
or in contract, assessed in relation to any such representation, opinion, advice
or assertion of fact, except to the extent aforesaid. Any dispute or ambiguity
between the Agreement, the terms of this Agreement shall apply, unless there is
clear and convincing evidence that another agreement mutually agreed to by the
parties supersedes such term of this Agreement.
19 Waiver, Amendment
               Except as expressly provided in this Agreement, no amendment or
waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby. No waiver of any provision of this Agreement shall
constitute a waiver of any other provision nor shall any waiver of any provision
of this Agreement constitute a continuing waiver unless otherwise expressly
provided.
20 Currency
               Except as expressly provided in this Agreement, all amounts in
this Agreement are stated and shall be paid in United States currency.
21 Governing Law
               This Agreement shall be governed by and construed in accordance
with the laws of the State of California.
22 Severability and Judicial Modification
               If any provision of this Agreement is held by a court or
arbitration panel of competent jurisdiction to be enforceable only if modified,
such holding shall not affect the validity of the remainder of this Agreement,
the balance of which shall continue to be binding upon the parties hereto with
any such modification to become a part hereof and treated as though originally
set forth in this Agreement. The parties further agree that any such court or
arbitration panel is expressly authorized to modify any such unenforceable
provision of this Agreement in lieu of severing such unenforceable provision
from this Agreement in its entirety, whether by rewriting the offending
provision, deleting any or all of the offending provision, adding additional
language to this Agreement, or by making such other modifications as it deems
warranted to carry out the intent and agreement of the parties as embodied
herein to the maximum extent permitted by law. The parties expressly agree that
this Agreement as so modified by the court or arbitration panel shall be binding
upon and enforceable against each of them. In any event, should one or more of
the provisions of this Agreement be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provisions hereof, and if such provision or provisions are not
modified as provided above, this Agreement

 



--------------------------------------------------------------------------------



 



shall be construed as if such invalid, illegal or unenforceable provisions had
never been set forth herein.
23 Counterparts
               This Agreement may be signed in counterparts and each of such
counterparts shall constitute an original document and such counterparts, taken
together, shall constitute one and the same instrument. Counterpart signature
pages may be delivered by facsimile.
24 Acknowledgement
Each of the Corporation and the Executive acknowledges that:

  a)   he or it has had sufficient time to review and consider this Agreement
thoroughly;     b)   he or it has read and understands the terms of this
Agreement and his or its obligations hereunder;     c)   he or it was afforded
the opportunity to retain independent legal advice concerning the interpretation
and effect of this Agreement; and     d)   this Agreement is entered into
voluntarily and without any pressure.

               IN WITNESS WHEREOF the parties have executed this Agreement as of
the date first written above.

             
SIGNED, SEALED & DELIVERED
    )     For: Corel Inc.
 
           
in the presence of
    )     /s/ DAVIDDOBSON
 
           
 
    )     David Dobson
 
           
 
    )     For: Executive
 
           
Witness
           
 
           
 
    )     /s/ JEFF HASTINGS              
Witness Name (Printed)
    )     Jeff Hastings

 